Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   Nos. 04-13-00834-CR
                                     & 04-13-00835-CR

                                    Albert NICOLAS,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                             Trial Court Nos. B93-6 & B93-7
                       Honorable M. Rex Emerson, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, these appeals are DISMISSED AS
MOOT.

      SIGNED March 19, 2014.


                                              _________________________________
                                              Marialyn Barnard, Justice